Citation Nr: 0208077	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  96-27 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for headaches due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran had several periods of service in the Tennessee 
Army National Guard, which included periods of active duty 
for training (ACDUTRA).  His DD Form 214 shows that he was 
called to active duty in support of Operation Desert 
Shield/Storm from September 1990 to June 1991, and that he 
served in Southwest Asia from October 25, 1990 to May 9, 
1991.

In March 1995 and subsequent rating decisions, the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, denied the veteran's claims for service connection 
for multiple symptoms that he alleged were due to undiagnosed 
illnesses related to his service in the Persian Gulf.  He 
appealed to the Board of Veterans' Appeals (Board).  The 
Board issued a decision in August 1999 denying all of his 
claims except for headaches; the Board remanded this claim to 
the RO for further development and consideration.  The RO 
since has continued to deny the claim and returned to the 
case to the Board.


FINDINGS OF FACT

1.  The veteran's DD Form 214 confirms that he was called to 
active duty in support of Operation Desert Storm/Shield from 
September 12, 1990 to June 10, 1991, and that he served in 
the Southwest Asia theater of operations from October 25, 
1990 to May 9, 1991.

2.  The Board remanded the claim at issue to the RO in August 
1999 to give the veteran an opportunity to identify or submit 
medical evidence supporting his claim and to have him 
examined to obtain a medical opinion indicating whether his 
objective symptoms and subjective complaints-which include 
headaches, are attributable to an undiagnosed illness or, 
instead, some other clinical explanation.

3.  Although properly notified of the date, time, and 
location of his pending VA medical examination-and the 
consequences of his failure to report for it, the veteran 
nonetheless still did not report for the examination, and he 
has not contacted VA during the more than 2 years since it 
was scheduled to explain his absence or request that his 
examination be rescheduled.

4.  Also, although given the opportunity, the veteran did not 
identify the existence of any additional medical evidence 
that needs to be obtained to support his claim.

5.  Of the remaining evidence currently available for 
consideration, none of it indicates the veteran has headaches 
due to an undiagnosed illness caused by his service in the 
Persian Gulf.

CONCLUSION OF LAW

The veteran's headaches were not incurred in or aggravated 
during service.  38 U.S.C.A. § 1117 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.317, 3.655 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As alluded to above, the Board remanded this case to the RO 
in August 1999 to give the veteran an opportunity to identify 
or submit medical evidence supporting his claim and to have 
him examined to obtain a medical opinion indicating whether 
his objective symptoms and subjective complaints-which 
include headaches, are attributable to an undiagnosed illness 
or, instead, some other clinical explanation.  This 
additional evidentiary development was critically necessary 
to decide his appeal because-although there was no 
definitive diagnosis of record concerning his headaches, 
there also was no medical finding of record indicating that a 
diagnosis could not be made.  See 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  So the Board had no other option but to 
remand the claim to the RO to try and cure this evidentiary 
shortcoming.  And when remanding the claim, the Board also 
informed the RO that the veteran should be apprised of the 
consequences of his failure to report for his examination, 
when scheduled for it.

After receiving the case back from the Board on remand, the 
RO sent the veteran a letter later in August 1999 giving him 
an opportunity to complete and submit VA Forms 21-4142 
authorizing VA to obtain the medical records concerning any 
relevant recent treatment that he had received since his most 
recent VA medical evaluation in February 1998.  The RO 
subsequently sent him another letter in February 2000 again 
requesting that he complete those forms so that any 
medical evidence-not already of record, could be obtained to 
support his case.  He did not ever respond to the RO's 
letters, however, and his representative more recently 
submitted a statement in May 2002 indicating that the 
arguments and issues previously made remain unchanged.  The 
representative also confirmed that no new evidence would be 
submitted and, therefore, asked that the Board to proceed 
with the adjudication of the claim in light of the existing 
evidence and arguments already of record.

Also in the February 2000 letter to the veteran, the RO 
informed him that he was being scheduled for a VA medical 
examination to comply with the Board's remand.  See, e.g., 
Stegall v. West, 11 Vet. App. 268 (1998) (a veteran is 
entitled to compliance with the remand instructions as a 
matter of law).  And the RO told him that he would be 
notified of the date, time, and location of his examination 
in a separate letter from the VA medical center (VAMC) where 
it would take place.  Furthermore, the RO apprised him of the 
consequences of his failure to report for the examination, 
once it was scheduled.  And other evidence in the claims 
folder-including correspondence from the VAMC in question, 
indicates a letter was mailed to the veteran's current 
address of record on February 23, 2000, notifying him of 
the date, time, and location of his pending medical 
examination.  This is important to note because there is a 
"presumption of administrative regularity" to the proper 
mailing of all such governmental correspondence-meaning, by 
all accounts, the veteran is presumed to have received the 
letter from the VAMC.  See Jones v. West, 12 Vet. App. 98 
(1998); YT v. Brown, 9 Vet. App. 195, 199 (1996).  Moreover, 
there is no clear evidence to the contrary to rebut this 
presumption-particularly since the VAMC noted the exact date 
and address where the letter was mailed to, and the address 
indicated by the VAMC is the one still on file as the correct 
address for the veteran.  See Ashley v. Derwinski, 2 Vet. 
App. 62, 64 (1992).  If, per chance, his address has changed 
(which, again, it does not appear that it has), then it is 
his responsibility to notify VA of this.  See Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994).  And he clearly has not 
done that.  So, despite receiving proper notice of his 
pending VA medical examination, he failed to report for it, 
and he also did not call the hospital or the RO to explain 
his absence or request to reschedule his examination.  
Neither has he done this during the more than 2 years since.

According to 38 C.F.R. § 3.655(b), when, as here, a veteran 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, a decision concerning 
the claim will be made based on the evidence of record.  
The RO specifically notified the veteran of this in the 
February 2000 letter, so he is not prejudiced by the Board 
deciding his claim on this conclusory basis.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  And since, just as when the 
Board remanded his claim to the RO in August 1999, there 
continues to be no medical evidence of record whatsoever 
indicating that his complaints of headaches are due to an 
undiagnosed illness related to his service in the Persian 
Gulf War-as opposed to a known clinical diagnosis, there 
continues to be no legal basis for granting VA benefits as a 
residual of that service under the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.  See also VAOPGCPREC 8-98 
(August 3, 1998) and VAOPGCPREC 4-99 (May 3, 1999) discussing 
situations where the veteran's symptoms conceivably or 
hypothetically could be attributed to a known diagnosis, but 
no diagnosis actually has been made, or where an examining 
physician simply cannot ascribe a known clinical diagnosis, 
which is akin to an escaped diagnosis rather than a situation 
where the symptoms in question actually are incapable of a 
diagnosis.

In this particular case, the RO simply was unable to obtain 
the medical evidence on remand necessary to make any of these 
determinations-regardless of whether they ultimately would 
have been either favorable or unfavorable to the claim, 
because the veteran failed to cooperate by reporting for his 
VA medical examination.  And the duty to assist him in 
developing his claim is not a one-way street, meaning he is 
required to cooperate with VA's efforts to obtain information 
and evidence that is necessary to resolve his appeal.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  He obviously did 
not do that here.  But aside from failing to report for his 
VA medical examination, he also did not ever explain his 
absence, request that his examination be rescheduled, or even 
identify or submit any other medical evidence that could be 
obtained and considered, instead, to compensate for the 
medical opinion that would have been obtained as a result of 
the VA examination.  Also, because VA made every reasonable 
attempt possible to have him examined, notified him of the 
consequences of his failure to report, gave him the 
opportunity to identify and/or submit additional supporting 
medical evidence instead of or in addition to the results of 
the VA examination, and repeatedly has explained the reasons 
and bases for denying his claim (and of the type of evidence 
needed to succeed) when notifying him of the decision 
appealed, and when issuing him the Statement of the Case 
(SOC) and the various Supplemental Statements of the Case 
(SSOCs), the requirements of the rather recently enacted 
Veterans Claims Assistance Act of 2000 (the "VCAA") also 
have been met.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002); see also the implementing 
regulations found at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).

Lastly, since the medical evidence of record-at least 
currently, does not support the veteran's allegation that he 
has headaches due to an undiagnosed illness, the benefit-of-
the-doubt doctrine does not apply because the preponderance 
of the evidence is against the claim.  See Schoolman v. West, 
12 Vet. App. 307, 311 (1999); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

ORDER

The claim for service connection for headaches due to an 
undiagnosed illness is denied.

		
C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

(CONTINUED ON THE NEXT PAGE)

 

